UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 29, 2013 BMB MUNAI, INC. (Exact name of registrant as specified in its charter) Nevada 001-33034 30-0233726 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification No.) 324 South 400 West, Suite 250, Salt Lake City, Utah (Address of principal executive offices) (Zip code) (801) 355-2227 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 29, 2013, Troy Nilson resigned from the board of directors of BMB Munai, Inc. (the “Company”).Mr. Nilson also resigned from the Audit, Compensation and Corporate Governance and Nominating Committees of the Company’s board of directors.To the knowledge of the Company and its executive officers, Mr. Nilson’s resignation was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices.The Company expresses its gratitude and recognition to Mr. Nilson for his valuable service to the board of directors and our Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BMB MUNAI, INC. Date: August 30, 2013 By: /s/ Adam R. Cook Adam R. Cook Corporate Secretary
